NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0233n.06
                            Filed: March 29, 2007

                                           No. 05-6177

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff-Appellee,                )
                                         )
             v.                          )                         ON APPEAL FROM THE
                                         )                         UNITED STATES DISTRICT
HENRY WILLIAMS,                          )                         COURT FOR THE WESTERN
                                         )                         DISTRICT OF TENNESSEE
      Defendant-Appellant.               )
                                         )
________________________________________ )



BEFORE: BOGGS, Chief Judge, and BATCHELDER and GRIFFIN, Circuit Judges.

       PER CURIAM.

       Henry Williams was prosecuted in the United States District Court for the Western District

of Tennessee for being a convicted felon in possession of a firearm in violation of 18 U.S.C. §

922(g). During trial, Williams filed a motion for judgment of acquittal, which the district court

denied. The jury then found Williams guilty. Williams timely appeals his conviction, contending

that the evidence presented at trial was not sufficient to find him guilty beyond a reasonable doubt.

For the reasons that follow, we affirm.

                                                 I.




                                                -1-
Case No. 05-6177
United States v. Williams


       The district court had jurisdiction pursuant to 18 U.S.C. § 3231, which gives the federal

district courts exclusive jurisdiction over prosecutions charging offenses against the laws of the

United States, and we have appellate jurisdiction pursuant to 28 U.S.C. § 1291.

                                                II.

       At about 5:00 a.m. on August 22, 2003, the Memphis Police Department received a

complaint that someone had occupied a room at a motel without paying. Memphis police officers

Marcus Lee and Baris Beck responded to the call and were later joined by Sergeant Williams. When

the officers knocked on the door of the room and received no answer, they called the manager, who

brought a key and opened the door. The officers entered the room and found three men: defendant

Henry Williams, Kenneth Hightower, and Adam McLaurin. Williams was asleep on his back on the

floor, while Hightower and McLaurin were awake and lying on the bed and floor, respectively.

       Officer Lee testified that Williams had a cover over him and that, when the officer pulled the

cover off, he saw a handgun in Williams’s hand “up under his right leg”; see also Lee’s Arrest

Report (“upon removing the cover, officer observed a gray handgun tucked under the defendant’s

right leg”). After detaining the three men, the police learned that one of them (McLaurin) had an

outstanding warrant for a probation violation, and that another (Hightower) had a felony conviction

for aggravated assault but no outstanding warrants. The police arrested McLaurin on the outstanding

warrant and released Hightower.

       The handgun removed from Williams was a .40-caliber Ruger handgun, semi-automatic,

model P91DC.

                                                III.



                                               -2-
Case No. 05-6177
United States v. Williams


       In September 2004, a grand jury issued an indictment charging Williams with knowingly

possessing the Ruger. Williams pled not guilty and proceeded to trial in March 2005. When the jury

could not reach a verdict, the court polled and excused them. Williams moved to strike surplusage

from the indictment, and, a week later, the government filed a one-count superseding indictment.

       Williams pled not guilty to the superseding indictment and proceeded to trial. The jury

convicted Williams, and the district court sentenced him to180 months in prison followed by three

years of supervised release. Williams timely appealed.

                                                  IV.

       A district court’s ruling on a challenge to the sufficiency of the evidence is reviewed de novo.

United States v. Seymour, 468 F.3d 378, 388 (6th Cir. 2006).

                                                  V.

       When reviewing a challenge to the sufficiency of the evidence, we ask whether, after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979);

United States v. Davis, 473 F.3d 680, 681 (6th Cir. 2007). We draw all reasonable inferences from

the testimony and evidence in the prosecution’s favor. United States v. Abdullah, 162 F.3d 897, 903

(6th Cir. 1998). We may not reweigh the evidence, reevaluate the credibility of witnesses, or

substitute our judgment for that of the jury. United States v. Martinez, 430 F.3d 317, 330 (6th Cir.

2005), cert. denied, – U.S. –, 126 S. Ct. 1603 (2006). Finally, we keep in mind that circumstantial

evidence alone may be enough to sustain a conviction, and “such evidence need not remove every




                                                 -3-
Case No. 05-6177
United States v. Williams


reasonable hypothesis except that of guilt.” Seymour, 468 F.3d at 388 (quoting United States v.

Spearman, 186 F.3d 743, 746 (6th Cir. 1999)).

                                                VI.

       In order to sustain a conviction under § 922(g), the government must prove that (1) the

defendant had a prior felony conviction; (2) he knowingly possessed the firearm, either actually or

constructively; and (3) the firearm had traveled in interstate commerce. United States v. Coffee, 434
F.3d 887, 895 (6th Cir.), cert. denied, – U.S. –, 126 S. Ct. 2313 (2006).

       The parties stipulated that Williams is a convicted felon, which satisfies the first element of

the offense. See United States v. Sanders, 404 F.3d 980, 985 (6th Cir. 2005). United States Bureau

of Alcohol, Tobacco, and Firearms (“ATF”) Special Agent Michael Roland testified, without

contradiction, that the handgun had been manufactured outside Tennessee and thus had traveled in

interstate commerce, which satisfies the second element of the offense. See United States v. Glover,

265 F.3d 337, 344-45 (6th Cir. 2001).

       Williams challenges only the sufficiency of the evidence to prove beyond a reasonable doubt

that he possessed the Ruger, the third element of the offense. The government presented the

testimony of the police officers that when they entered the hotel room, they pulled the covers off of

Williams and found a handgun underneath his leg. That alone was sufficient evidence to permit a

rational jury to find beyond a reasonable doubt that Williams possessed the gun.

       Williams points out that the other two men in the room were both felons who had the motive

and the opportunity to place the gun on Williams’s person without his knowledge. Williams’s

motive argument is potentially plausible; given that the other men were indeed felons proscribed



                                                -4-
Case No. 05-6177
United States v. Williams


from possessing a gun, their fear of prosecution would give them an incentive to distance themselves

from the gun and claim that Williams possessed it instead.

       A rational jury might find Williams’s opportunity argument to be plausible as well. Officer

Lee testified that, after the officers knocked loudly and repeatedly on the door of the motel room and

announced “Police, open up,” they waited at least half an hour before obtaining the key and entering

the room. Both McLaurin’s and Hightower’s testimony corroborate Williams’s explanation that all

three men had been drinking beer and smoking marijuana and had arrived at the hotel late at night,

making it plausible that Williams would have been sound asleep or passed out when the officers

entered the room. Indeed, Officer Lee testified that when he entered the room, he “went over and

attempted to wake [Williams] up . . . but he didn’t respond” even after Lee nudged him. A rational

jury might reason that if Williams were so sound asleep, one of the other men could have placed the

gun on Williams’s person without Williams noticing, leaving Williams to take the blame.

       However, while the evidence presented at trial might allow the jury to accept Williams’s

explanation, the evidence did not compel such a conclusion. On that score, the jury’s decision

essentially turned on an assessment of the plausibility of Williams’s story in light of the

circumstances, and he offers no basis for us to disturb that assessment. “It is well settled that when

a defendant ‘offers an innocent explanation for the incriminating facts proved by the government,

the jury is free to disbelieve [it].’” United States v. Schreane, 331 F.3d 548, 562 (6th Cir. 2003)

(quoting United States v. Ledezma, 26 F.3d 636, 641 (6th Cir. 1994)). It is for the jury, not the

appellate courts, to say whether defendant’s exculpatory explanation is the truth or a fabrication.

Schreane, 331 F.3d at 562 (citing United States v. Bailey, 444 U.S. 394, 414-15 (1980)).



                                                -5-
Case No. 05-6177
United States v. Williams


       Williams next complains that Officer Lee’s testimony about the location of the handgun

contradicted the contemporaneous written police report. Specifically, Lee testified that the gun was

in Williams’s right hand, tucked under his right leg behind the knee, while the report stated that the

gun was merely “tucked under the defendant’s right leg.” It was appropriate and well-advised for

defense counsel to highlight this discrepancy in an attempt to create reasonable doubt, but the totality

of the evidence was still sufficient for the jury to find that Williams possessed the handgun.

Williams testified that he did not possess the gun, but Officer Lee testified that he removed the gun

from Williams’s hand, and the jury had to assess the two men’s credibility. If the jury found Officer

Lee to be more credible, as it must have, it would conclude that the discrepancy between his report

and his testimony reflected merely an honest and immaterial error, rather than an intentional lie by

Officer Lee.

       Accordingly, Williams’s focus on the discrepancy between Officer Lee’s report and Officer

Lee’s testimony was a challenge to the quality of the prosecution’s evidence, not its sufficiency.

United States v. Farley, 2 F.3d 645, 652 (6th Cir. 1993) (stating that “attacks on witness credibility

are simply challenges to the quality of the government’s evidence and not to the sufficiency of the

evidence”).

       Williams also complains that the prosecution failed to introduce any evidence as to the gun’s

registration. This argument is of no avail because registration would show only the identity of the

gun’s legal owner. The prosecution needed to show only that Williams possessed the gun, not that

he was its legal owner: the legal ownership of the pistol is neither determinative nor particularly




                                                 -6-
Case No. 05-6177
United States v. Williams


relevant to whether Williams, a felon whom the law proscribes from possessing a firearm, actually

possessed it.

       Indeed, this court has upheld the conviction of the same defendant both for possessing an

unregistered firearm and for being a felon in possession of that same unregistered firearm. See

United States v. Thompson, 361 F.3d 918, 923 (6th Cir. 2004). That is further evidence that

registration of the firearm in the felon’s name is not a prerequisite to a felon-in-possession

conviction.

       Finally, Williams complains that the police never conducted a fingerprint analysis to ascertain

who handled the gun. But there is no requirement that the defendant’s fingerprints be on an item in

order to support a conviction for possession of that item. See United States v. Martin, 399 F.3d 750,

754 (6th Cir. 2005) (“Defendant argues that . . . some of the scientific evidence (e.g. the lack of

fingerprints) cast doubt on defendant’s possession of the revolver. These arguments go to the weight

of the evidence, not to whether evidence exists on each element . . . .”); United States v. Daniel, 134
F.3d 1259, 1263-64 (6th Cir. 1998) (affirming § 922(g) conviction notwithstanding fact that

defendant’s fingerprints were not found on gun or shells).

       Accordingly, the prosecution presented sufficient evidence at trial to permit a rational jury

to find beyond a reasonable doubt that Williams was a convicted felon in possession of a firearm that

had traveled in interstate commerce.

                                                 VII.

       For the foregoing reasons, we affirm Williams’s conviction.




                                                 -7-